Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement entered October 23rd, 2020 has been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention as presented includes patent eligible subject matter for at least the reason that the pending claims include the use of a particular machine as described by MPEP 2106.05(b) and embodied in the recited incorporation of a head mounted display in the presented claims. 
The prior art of record when considered alone or in combination does not teach or fairly suggest the invention as particularly claimed and including mask information identifying a target region in a plurality of frames of a video sequence, separating the frames into foreground and background regions based on binary differences between the plurality of images in the video sequence, utilizing either patch-search-based competition or paste synthesis completion based on the color differences or numbers of pixels located in the target region, complement the complementation target region according to the selected completion method and provide the result to a head mounted 
The closest prior art Zhou et al (US 8,411,931) teaches the conversion of 2Dmotion pictures for stereo optic 3D exhibition including the identification target areas and synthesis of pixels for occlusion areas however the reference is silent regarding the particular claimed limitations regarding the utilization of either patch-search-based completion or paste synthesis completion based on the color differences or numbers of pixels located in the target region, complement the complementation target region according to the selected completion method and provide the result to a head mounted display for display to a user as claimed.
The second closest prior art of record Song et al (US 9,298,356) teaches the use of target areas in a sequence of images to create a modified image and storing the same however the reference is silent regarding the particular claimed limitations regarding the utilization of either patch-search-based completion or paste synthesis completion based on the color differences or numbers of pixels located in the target region, complement the complementation target region according to the selected completion method and provide the result to a head mounted display for display to a user as claimed.
The third closest prior art Lin et al (US 2008/0001950) teaches identifying target regions in a plurality of still images to create animated sequences however the reference is silent regarding the particular claimed limitations regarding the utilization of either patch-search-based competition or paste synthesis completion based on the color differences or numbers of pixels located in the target region, complement the .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715